December 3, 2004


John Martin Henrich
Automated Collection Technologies Inc.
2425 North Central Expressway 1000
Richardson, TX 75080
Mr. Aaron Starr Thesman
Hiersche Hayward Drakeley & Urbach, P.C.
15303 Dallas Parkway, Suite 700
Addison, TX 75001

RE:   Case Number:  03-0280
      Court of Appeals Number:  05-03-00152-CV
      Trial Court Number:  CC-02-08480-D

Style:      IN RE AUTOMATED COLLECTION TECHNOLOGIES, INC.

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion in the above-referenced cause.  (Justice Medina not sitting)
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Earl Bullock      |
|   |Ms. Lisa Matz         |
|   |Honorable W. Bruce    |
|   |Woody                 |